DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/02/2022.
Applicant's election with traverse of Species L in the reply filed on 08/02/2022 is acknowledged.  The traversal is on the ground(s) that the species presented would not be a serious burden on the Examiner.  This is not found persuasive because while the field of search for one group of claims may overlap with the field of search for the other group of claims, there is no reason to expect that said fields of search would be co-extensive.  Specifically, the search is not directed only to 102-type anticipatory art, but also to 103-type art pointing to the obviousness of the claimed invention.  The search for 103-type art for each group of claims would cause the fields of search to diverge, in particular due to the number of species, creating a serious burden on the Examiner to examine all of the claims together.
The requirement is still deemed proper and is therefore made FINAL.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the target shield must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “19” has been used to designate both the pin and some other undescribed structure in the figures.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: shielding component in claim 1, which is interpreted as structure 17, a ring [0047].
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 20 are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by United States Patent Application No. 2014/0130743 to Toriya et al.
In regards to Claim 1, Toriya teaches a thin-film deposition equipment (Fig. 2-8), comprising: a chamber 2 [0034] having a containing space (interior of 2); a stage 3 positioned within the containing space for carrying at least one substrate W; at least one baffle/inner ring 26 positioned within the containing space for preventing the substrate on the stage from backside coating [0049]; and at least one shielding component 5 ( a ring on 26) is positioned higher the baffle, wherein the shielding component has an upper surface disposed with a cavity (curved opening 52 in Fig. 8) [0024-0082].  
In regards to Claim 20, Toriya teaches comprising a target shield 27 that is positioned above the shielding component, 27 being a “baffle shield” in Toriya that is positioned above he shielding component of 5, such that it is implicitly a target shield by the limitations presented in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0130743 to Toriya et al in view of United States Patent No. 6511543 to Strauss et al.
The teachings of Toriya are relied upon as set forth in the above 102 rejection.
In regards to Claims 2-3, Toriya teaches that there are convex parts/pins 53 for determining a position of the clamp ring 5 to the inner ring of 26 but does not expressly teach a pin that is engaged with a first concave portion on an upper surface of the baffle and a second concave portion on a lower surface of the shielding component, thereby the shielding component is connected to the baffle via the pin or a distance between the shielding component and the baffle can be adjusted by replacing the pin for another pin with different length.  
Strauss teaches a clamping ring/shielding component 22 Fig. 2 that rests on a baffle ring/support ring 22 and has a pin/centering pin 12 that aligns or positions the shielding component to the baffle (Col. 4 lines 52-67), the pin is engaged with a first concave portion 15 (broadly interpreted as a hole) on an upper surface of the baffle and a second concave portion 23 on a lower surface of the shielding component, thereby the shielding component is connected to the baffle via the pin and is removable as it is a separate component with separate materials and is moved up and down in Fig. 2 (Col. 2 line 10-Col. 4 line 40). It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.  Thus it would be obvious to one of ordinary skill in the art at the time of the invention to have modified the convex pins of Toriya with the separate pins of Strauss, as both of them are for the positioning/centering of the two structures. See also MPEP 2143 Motivation B.
Toriya in view of Strauss do not expressly teach that “a distance between the shielding component and the baffle can be adjusted by replacing the pin for another pin with different length.”  The Examiner notes that this is a functional/intended use of the limitation of the pins, as the pin becomes the article to be worked upon as it is removed and replaced with a different sized pin.  It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  MPEP 2115.  As the pin of Toriya in view of Strauss is substantially the same as the claimed apparatus, the apparatus of Toriya in view of Strauss would be capable of fulfilling the limitations of the claim and thus be able to removable and to adjust the gap/distance by replacing the pin, there being no structural difference between the apparatus of Toriya in view of Strauss and that of the claim.
	The resulting apparatus fulfills the limitations of the claim. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0130743 to Toriya et al in view of United States Patent Application No. 2011/0278165 to Rasheed et al.
The teachings of Toriya are relied upon as set forth in the above 102 rejection.
In regards to Claim 4, Toriya does not expressly teach at least one cooling-cycle passage that contacts the baffle, for transferring a coolant fluid to decrease temperature of the baffle.
Rasheed teaches a clamping ring/shielding-component 186 Fig. 1, 2 that is supported on/over a process kit shield/baffle ring 174 that is contacting a cooling cycle passage (the combination of 178 and 142A) that cools the process kit shield [0031] in a chamber 100 [0013-0035]. Rasheed further teaches removing heat from the process kit shield 174 during processing reduces the temperature gradient of the process kit shield 174 between processing and idle or off states of the chamber, which reduces particle generation that could arise due to thermal coefficient of thermal expansion mismatch of the process kit shield 174 and any deposited materials that may be present on the process kit shield 174 [0031].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Toriya by adding the cooling cycle passage, as per the teachings of Rasheed. One would be motivated to do so for the predictable result of to reduce particle generation. See MPEP 2143 Motivation A. The resulting apparatus fulfills the limitations of the claim. 

Claim 18  is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0130743 to Toriya et al in view of United States Patent Application No. 2017/0011892 to Guo et al.
The teachings of Toriya are relied upon as set forth in the above 102 rejection.
In regards to Claim 18, Toriya does not expressly teach the shielding-component is made of stainless steel, titanium or aluminum alloy.  
Guo teaches a pressing ring/clamping ring/shielding component 24 Fig. 3A, 3B can be made of a material such as stainless steel or titanium [0045].
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a shielding component analogous to that of Toriya out of stainless steel or titanium, as taught by Guo, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 18.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application No. 2014/0130743 to Toriya et al in view of United States Patent No. 6033475 to Kholodenko.
The teachings of Toriya are relied upon as set forth in the above 102 rejection.
In regards to Claim 19, Toriya does not expressly teach a coolant-gas inlet that contacts the stage, to transfer a coolant gas between the stage and the substrate, and to decrease temperature of the substrate.  
Kholodenko teaches a substrate support 100 Fig. 1-3 that has a heat transfer gas/cooling gas inlet 118, 120 that contacts the stage of 102/104 and has a mechanical clamping member 110 for the substrate 111, creating uniform gas ports, directional vanes to increase the surface area exposed to the gas and thus create a more uniform temperature of the wafer during processing that experienced by the prior art of record.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Toriya by adding the coolant gas inlet of Kholodenko. One would be motivated to do so for the predictable result of creating a more uniform temperature of the wafer during processing. See MPEP 2143 Motivation A. The resulting apparatus fulfills the limitations of the claim. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. United States Patent Application No. 2013/0247826 which shows another shielding/baffle ring arrangement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716